Citation Nr: 0426409	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  02-13 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant's deceased spouse's service is 
qualifying service for purpose of determining eligibility for 
Department of Veterans Affairs death pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and son.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel



INTRODUCTION

The veteran had recognized military service in the Army 
Transportation Corps from April 1946 to December 1946.  The 
appellant is the veteran's surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 decision by the RO in Manila, the 
Republic of the Philippines. 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a statement from the appellant dated March 2002, she 
requested a personal hearing at the VA Regional Office.  The 
appellant was afforded a personal hearing at the RO before a 
Decision Review Officer in May 2002.  In September 2002, the 
appellant requested a Travel Board hearing with a Veterans 
Law Judge at the Manila Regional Office.  In July 2003, she 
indicated a request for a videoconference hearing at the 
Regional Office with a Veterans Law Judge.  The appellant was 
afforded a videoconference hearing in front of the 
undersigned Acting Veterans Law Judge in August 2003.  
Regrettably, portions of the tape of the hearing are 
inaudible and an accurate transcription could not be 
obtained.  The appellant was informed of the technical 
difficulties and elected to have another hearing.  
Accordingly, this case must be remanded to the RO in order to 
schedule another hearing.    



The case is REMANDED for the following action:

The RO should take expeditious action to 
schedule the appellant for a Travel 
Board hearing to be held at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


